EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Weichselbaum on 03/15/2022
The application has been amended as follows: 
This listing of claims will replace all prior versions, and listings, of claims in the application:

Claim 1 (currently amended).  A computer-implemented method for controlling an autonomous vehicle, the method comprising:
monitoring with a sensor in the autonomous vehicle, at least one driving parameter of the autonomous vehicle during autonomous driving and determining driving values;
by a server, determining an autonomous-driving quality metric which quantifies an autonomous-driving quality of the driving of the autonomous vehicle based on the determined driving values;
accessing a manual-driving quality metrics database including a plurality of manual-driving quality metrics, which have been determined from the at least one autonomous vehicles;
by the server, pre-selecting, according to one or more restriction parameters, a group of manual-driving quality metrics from the plurality of manual-driving quality metrics stored in the database;
by the server, selecting metrics from the pre-selected group of manual-driving quality metrics that show a predetermined degree of statistical similarity with the determined autonomous-driving quality metric, wherein the predetermined degree of statistical similarity is tested by Null-Hypothesis; 
by the server, determining an autonomous-driving accident rate value from accident rate values associated with the selected manual-driving quality metrics; and
updating autonomous-driving control software of the autonomous vehicle based on the determined autonomous-driving accident rate value, and controlling the autonomous vehicle by the autonomous-driving control software that was updated.

Claim 2 (previously presented).  The method according to claim 1, which comprises deriving the manual-driving quality metric in the same way as the autonomous-driving quality metric.
Claim 3 (canceled).  

autonomous vehicles from manual driving over a predefined period, and determining for each autonomous vehicle, a manual driving quality metric from the driving values gathered over the entire predefined period.

Claim 5 (currently amended).  The method according to claim 1, wherein each of the manual-driving accident rate values are a mileage per accident and are determined from an accident statistic of one autonomous vehicle.

Claim 6 (currently amended).  The method according to claim 1, which comprises determining from one or more driving parameters being monitored during manual driving of the different autonomous vehicles, a plurality of manual-driving quality metrics of different categories from which only those are chosen for association with the autonomous-driving quality metric which belong to the same category as the autonomous-driving quality metric.

Claim 7 (previously presented).  The method according to claim 6, wherein the categories are a plurality of different locale categories where the driving parameter was monitored.

Claim 8 (previously presented).  The method according to claim 1, which comprises selecting only those manual-driving quality metrics for association with the autonomous-

Claim 9 (previously presented).  The method according to claim 1, wherein the autonomous-driving quality metric is associated with the manual-driving quality metrics only if the autonomous-driving quality metric has a bad driving rating value below a predefined threshold compared with a group of other autonomous-driving quality metrics.

Claim 10 (previously presented).  The method according to claim 1, which comprises selecting from a multitude of manual-driving quality metrics for association with the autonomous-driving quality metric only those manual-driving autonomous-driving quality metric.

Claim 11 (previously presented).  The method according to claim 10, wherein the predetermined degree of similarity is a value difference of the autonomous-driving quality metric to the manual-driving quality metric below a predefined threshold.

Claim 12 (canceled).  

Claim 13 (currently amended).  The method according to claim 1, which comprises determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: 
autonomous vehicle, the driving speed of the autonomous vehicle is determined at random instants of time;
the locations of the  autonomous vehicle is determined for those time points where the speed is determined;
the autonomous vehicle speed values are compared with a geostationary speed value associated to the respective locations;
a speed difference between the driving speed and the geostationary speed value is determined; and
a plurality of such resulting values are combined to the metric.

Claim 14 (currently amended).  The method according to claim 1, which comprises determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: 
during operation of the autonomous vehicle, a speedup acceleration of the autonomous vehicle is detected by an acceleration sensor in the autonomous vehicle; 
wherein a maximum speed, which occurs during or without deceleration after an acceleration event in which the autonomous vehicle acceleration is above a predetermined threshold, is stored as an acceleration event value; 
the acceleration event value is compared with a geostationary speed value of a location where the acceleration event value occurred; and 
a plurality of such resulting values are combined to the metric.

during operation of the autonomous vehicle, a deceleration of the  autonomous vehicle is detected by an acceleration sensor in the autonomous vehicle; 
wherein from a speed difference between the speed occurring at the beginning and the speed at the end of an acceleration event in which the autonomous vehicle deceleration is above a predetermined threshold a resulting value is determined; and 
a plurality of such resulting values are combined to the metric.

Claim 16 (currently amended).  The method according to claim 1, which comprises determining the autonomous-driving quality metric and the manual-driving quality metrics by the following steps: 
during operation of the autonomous vehicle, a positive and negative acceleration of the autonomous vehicle, each above a predetermined threshold, are detected by an acceleration sensor in the autonomous vehicle;
a time span between the positive and negative acceleration is stored as an erratic driving event value or resulting value, respectively; and 
a plurality of such resulting values are combined to the metric.
autonomous vehicles, and determining a respective autonomous-driving accident rate value for each metric category.

Claim 18 (previously presented).  The method according to claim 17, which comprises determining an overall autonomous-driving accident rate value from a combination of the autonomous-driving accident rate values which are weighted according to respective driving distance in the combination.

Claim 19 (currently amended).  A system for controlling an autonomous vehicle, the system comprising:
a sensor system of the autonomous vehicle configured for monitoring a driving parameter during a driving period in which the autonomous vehicle is autonomously driven 
a server configured to receive, from said sensor system, signals related to the driving parameter; and
autonomous-driving control software of the autonomous vehicle;
said server configured for determining, from the driving parameter, an autonomous driving quality metric that quantifies an autonomous-driving quality of the driving of the autonomous vehicle based on driving values; 
server configured for accessing a manual-driving quality metrics database and said server configured for pre-selecting, according to one or more restriction parameters, a group of manual-driving quality metrics from a plurality of manual-driving quality metrics stored in the manual-driving quality metrics database, wherein the plurality of manual-driving quality metrics have been determined from the driving parameter during manual driving periods of different autonomous vehicles;
said server configured for selecting metrics from the pre-selected group of manual-driving quality metrics that show a predetermined degree of statistical similarity with the determined autonomous-driving quality metric, wherein the predetermined degree of statistical similarity is tested by Null-Hypothesis; 
said server configured for determining an autonomous-driving accident rate value from accident rate values associated with the selected manual-driving quality metrics; and
said autonomous-driving control software of the autonomous vehicle configured for being updated based on the determined autonomous-driving accident rate value and for the controlling the autonomous vehicle after being updated based on the determined autonomous-driving accident rate value.
Claim 20 (currently amended).  The method according to claim 1, which comprises eliminating potential weaknesses in autonomous driving software of the autonomous vehicle, which are indicated by the autonomous-driving accident rate value, by reprogramming the autonomous driving software.

Claim 22 (currently amended).  The method according to claim 1, which comprises: continuously assessing and evaluating the autonomous vehicle in terms of driving safety.
Claim 23 (currently amended).  The method according to claim 1, wherein a rating value which is determined from a comparison of the respective manual-driving quality metric with the manual-driving quality metrics of other autonomous vehicles is associated with each of the plurality of manual-driving quality metrics, and wherein the one or more restriction parameters includes the rating value.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance. The prior art of record does not teach or render obvious the following amended limitations of claim 1.
Boniske and Perl separately and combined do not teach “determining an autonomous-driving quality metric which quantifies an autonomous-driving quality of the driving of the autonomous vehicle based on the determined driving values; accessing a manual-driving quality metrics database including a plurality of manual-driving quality metrics, which have been determined from the at least one driving parameter during manual driving periods of different autonomous vehicles; by the server, pre-selecting, according to one or more restriction parameters, a group of manual-driving quality metrics from the 
Independent claim 19 recites limitations similar to those indicated above for claim 1 and are considered allowable for the same reasons. The dependent claims are allowable for depending upon allowable claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHID BENDIDI/Primary Examiner, Art Unit 3667